Appeal from an amended order of the Supreme Court, Niagara County (Erin M. Peradotto, J.), entered January 20, 2006 in a personal injury action. The amended order denied plaintiffs’ motion for summary judgment and granted the cross motion of defendant Barden and Robeson Corporation for summary judgment dismissing the third amended complaint against it.
*1138It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.